Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims 6 and 13-15 have been amended.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2020/0177424 hereafter Noh) in view of R1-1718207 (NTT “Short-PUCCH for UCI of up to 2 bits” 3GPP WG1 #90bis Prague 9th -13th October 2017 hereafter NTT) and further in view of R1-1717703 (ZTE “Remaining issues on sPUCCH format design” 3GPP WG1 #90bis Prague 9th – 13th October 2017 hereafter ZTE). 

For claims 6, 13-15, Noh discloses a base station (200 Figure 11) comprising a transmitter (220 Figure 11) and  a terminal (UE 100 Figure 11) comprising a processor (110 Figure 11 [0120]) configured to: determine, based on a radio resource control (RRC) signaling and downlink control information (DCI) ([0101] e.g. PUCCH format 1 configured through RRC signal and BWP indicated by DCI [0104]) which one to use from:
	 a first configuration (sent via DCI [0101]) of transmitting first uplink control information (UCI) and second UCI ([0076] e.g. ACK/NACK through PUSCH and/or PUCCH) ; 
	determine a resource ([0045] PUCCH) to transmit the first UCI or the second UCI based on the first configuration or the second configuration that is determined to be used ([0091] determined PUCCH format based on DCI); and 
	a transmitter configured to transmit (at UE 120 Figure 11) and receiver configured to receive (at base station 220 Figure 11) the first UCI or the second UCI by using the resource, (PUCCH [0045]). 
	wherein the first UCI includes a positive scheduling request (SR) ([0144] positive SR through SR-PUCCH) and a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) ([0141] PUCCH UCI may include HARQ-ACK which may be positive or negative SR [0144]), and wherein the second UCI includes a negative SR ([0144] negative SR thru SR-PUCCH) and a HARQ-ACK ([0141] UCI may include HARQ-ACK).
Noh does not explicitly teach a first configuration using a same frequency resource and a second configuration using different frequency resources.
However, NTT, in the same field of transmitting UCI over sPUCCH discloses UCI (2-bit HARQ-ACK page 4 proposal 3) where a first configuration (e.g. cyclic shift CS) that transmit first UCI and second UCI by using a same frequency resource (proposal 3 page 4 cyclic shifts on the same physical resource block PRB) and  a second configuration (e.g. cyclic shift) that transmit first UCI and second UCI by using mutually different frequency resources (page 4 proposal 3 different PRBs Figure 3). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt NTT’s teaching of using the same PRB or different PRB depending on the delay spread (page 5). 
Neither Noh nor NTT teach separate DCI explicitly conveying first and second configuration. 
However, ZTE, in the same field of sPUCCH formats, discloses a sPUCCH resource indicator (Figure 1), contained in the DCI where a first configuration (e.g. sDCI 00 Figure 1) and a second configuration (e.g. sDCI 10 Figure 1) transmitting first UCI and second UCI with positive SR and negative SR (e.g. Table 2 page 3).
It would have been obvious to one of ordinary skill before the effective filing date to adopt ZTE’s use of the sDCI indication in the DL to set HARQ-ACK transmission in the UL (Figure 1).  
  
For claim 8,  Noh discloses when the HARQ-ACK include in  ([0191] multiplexed SR-HARQ-PUCCH resource) the first UCI and the second UCI are each 1-bit HARQ-ACK ([0191] e.g. multiplexed on one PUCCH resource where m is 1 and N is 12 [0016] the size of the interval is  12/(2^1) or 6), the transmitter uses 3 or 9 as an index for cyclic shift to apply to the first UCI (3 and 9 has an interval of 6) and the transmitting section uses 0 or 6 as an index for cyclic shift to apply to the second UCI (interval of 6 [0027] cyclic-shifted with N values different from each other. 3 and 0 for positive and negative respectively are design choices).

For claim 10,  Noh discloses when the HARQ-ACK included in  ([0189] 2-bit HARQ, the SR are multiplex) the first UCI and the second UCI are each 2-bit HARQ-ACK ([0189] e.g. multiplexed on two PUCCH resources where m is 2 and N is 12 [0016] the size of the interval is 12/(2^2) or 3) , the transmitter uses 1, 4, 7 or 10 as an index for cyclic shift to apply to the first UCI (positive SR [0019]) and the transmitting section uses 0, 3, 6 or 9 as an index for cyclic shift to apply to the second UCI (negative SR [0018]). 


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 The following is a statement of reasons for the indication of allowable subject matter:  

None of the prior art specifically disclose using (3,9) and (1,4,7,10), (0, 3, 6, 9) as an index for 1-bit and 2-bit HARQ-ACK respectively.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415